United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vandalia, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1224
Issued: December 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 26, 2011 appellant, through his attorney, filed a timely appeal from a March 9,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on December 8, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2009 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim alleging that he was walking on a sidewalk that day when he felt a pop in his right foot and
experienced numbness. He did not incur any lost time from work.2
In a medical report dated December 8, 2009, Dr. Rex T. Yang, a Board-certified
occupational physician, related that appellant was delivering mail that day when he felt a pop in
his right foot. On examination, he did not observe any apparent abnormalities to account for
appellant’s complaints of numbness. X-ray results were negative.3 Dr. Yang diagnosed right
foot sprain. In occupational injury and attending physician’s reports also dated December 8,
2009, he checked the “yes” box in response to form questions asking whether appellant’s
condition was the result of his employment.4
In a December 15, 2009 follow-up report, Dr. Yang noted that appellant exhibited
diminished sensation of first, second and third toe numbness on examination. He diagnosed right
foot sprain.
A January 5, 2010 electromyogram (EMG) obtained by Dr. Ryan R. Maenpa, a Boardcertified physiatrist, demonstrated subtle sensorimotor axonal peripheral neuropathy. Dr. Yang
cited these results in a January 15, 2010 report, adding that he evaluated appellant and found
sensory deficit over the right plantar aspect.5
On July 6, 2010 appellant filed a claim for a schedule award.
OWCP informed appellant in a July 27, 2010 letter that additional evidence was needed
to establish his claim. It gave him 30 days to submit a narrative medical report from a physician
explaining how the purported December 8, 2009 event contributed to a right foot condition.6
Appellant submitted a July 30, 2010 report from Dr. Martin D. Fritzhand, an occupational
physician and Board-certified urologist, who advised that appellant was delivering mail on
December 8, 2009 when he felt a pop in his right foot. Subsequently, he sustained localized right
foot pain and toe numbness. On examination, Dr. Fritzhand observed diminished sensation of
2

Appellant previously filed a claim for a January 21, 2003 right ankle injury. OWCP File No. xxxxxx379. In
addition, the evidence of record contains references to preexisting left foot and bilateral knee conditions, none of
which are presently before the Board.
3

A December 8, 2009 x-ray report from by Dr. Wilfredo J. Suntay, a Board-certified diagnostic radiologist, is
part of the case record.
4

All three December 8, 2009 reports from Dr. Yang detailed similar clinical findings, history of injury and
diagnosis.
5

Appellant also provided various work release documents from Dr. Yang for the period December 8, 2009 to
January 15, 2010.
6

OWCP pointed out that appellant’s claim was originally received as a simple, uncontroverted case resulting in
minimal or no lost time from work and payment was approved for limited medical expenses without formal
adjudication.

2

the right hallux and plantar aspect of the medial forefoot to pinprick and light touch as well as
the absence of an Achilles tendon reflex.7
By decision dated September 3, 2010, OWCP denied appellant’s claim, finding the
medical evidence insufficient to establish that the accepted December 8, 2009 employment
incident was causally related to a right foot condition.
Appellant’s counsel requested a telephonic hearing, which was held on January 13, 2011.
Appellant testified that he was walking on a concrete sidewalk while on his delivery route when
he felt his right foot pop.
In a January 28, 2011 letter, the employing establishment controverted the claim,
asserting that appellant did not furnish adequate medical evidence.
On March 9, 2011 OWCP’s hearing representative modified the September 3, 2010
decision to deny appellant’s claim on the basis that he did not experience the December 8, 2009
incident as alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,8
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.9 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.10
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.11
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.12
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
7

Dr. Fritzhand also calculated a one percent right lower extremity impairment rating.

8

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

9

R.C., 59 ECAB 427 (2008).

10

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

11

T.H., 59 ECAB 388 (2008).

12

Gregory J. Reser, 57 ECAB 277 (2005); R.T., Docket No. 08-408 (issued December 16, 2008).

3

however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.13
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.14
ANALYSIS
By decision dated September 3, 2010, OWCP accepted that appellant was delivering mail
on December 8, 2009 when he felt a pop in his right foot, but denied his claim because the
medical evidence did not sufficiently establish that this event caused or contributed to a right
foot condition. Following a January 13, 2011 oral hearing, OWCP’s hearing representative
issued a March 9, 2011 decision affirming denial on the basis that appellant did not experience
the December 8, 2009 incident.
The Board finds that appellant provided sufficient evidence to establish that the
December 8, 2009 employment incident occurred as alleged. As noted, an employee’s statement
alleging that an incident occurred at a given time and in a given manner is of great probative
value and will stand unless refuted by strong or persuasive evidence. The evidence of record
establishes that appellant walked his route on the day in question. In the instant case, the history
of injury specified in appellant’s Form CA-1 and obtained by Drs. Yang and Fritzhand remained
consistent.15 The case record also shows that appellant promptly filed his claim and received
medical treatment on December 8, 2009. The Board notes that this factual issue was previously
resolved in appellant’s favor as OWCP originally accepted in its September 3, 2010 decision that
an employment incident occurred on December 8, 2009.16 In view of the totality of the evidence,
the Board finds that OWCP’s hearing representative affirmed the September 3, 2010 denial on
erroneous grounds.
13

Betty J. Smith, 54 ECAB 174 (2002).

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

15

See Caroline Thomas, 51 ECAB 451 (2000) (“[a] consistent history of the injury as reported on medical
reports, to the claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of the
incident”).
16

See, e.g., V.T., Docket No. 09-234 (issued July 28, 2009).

4

The Board finds that appellant did not provide sufficient medical evidence demonstrating
that his right foot condition was due to the accepted December 8, 2009 employment incident. In
two December 8, 2009 reports, Dr. Yang indicated that appellant sustained a right foot sprain
while in the performance of duty by marking the suitable checkbox. These responses, however,
did not offer sufficient medical rationale explaining how the December 8, 2009 employment
incident pathophysiologically caused appellant’s condition.17 An opinion on causal relationship
that consists only of a physician checking “yes” on a medical form report without further
explanation or rationale is of little probative value.18
Dr. Maenpa’s January 5, 2010 EMG report, Dr. Fritzhand’s July 30, 2010 report and
Dr. Yang’s remaining records from December 8, 2009 to January 15, 2010 were of limited
probative value because none offered an opinion regarding the cause of appellant’s injuries.19 In
the absence of rationalized medical opinion evidence, appellant failed to meet his burden of
proof.
Appellant’s counsel argues on appeal that the March 9, 2011 decision was contrary to
fact and law. As noted, the medical evidence did not sufficiently establish that the accepted
December 8, 2009 employment incident was causally related to appellant’s foot injury.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on December 8, 2009.

17

See Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

18

Alberta S. Williamson, 47 ECAB 569 (1996).

19

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed as modified.
Issued: December 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

